Response to Arguments
Applicant's arguments filed 24 February 2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 49 under 35 USC §102(a)(1), Applicants argue Roodenburg et al. ‘884 fails to teach pipe feed equipment but fail to explain how the pipe feed equipment of the claimed invention differs from the pipe feed equipment (27) of the prior art.  For this reason, the examiner finds Applicants’ arguments lacking and not fully responsive to the final rejection of the claim.
Regarding the rejection of claim 30 under 35 USC §103(a), Applicants argue Roodenburg et al. ‘884 fails to teach a prefabricated elongate structural core section.  The examiner disagrees.  As indicated in the Final Rejection, Roodenburg discloses an elongate pipeline bundle in para. 0030 -“the pipeline to be installed can be a bundle of pipelines, e.g. a main pipeline with piggy-backed smaller pipeline(s) or other elongated elements.”  Thus, there exists a prefabricated elongate structural core section (i.e., the main pipeline) for attachment to a successive core section (per para. 0026).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
06 March 2021